DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

December 21, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Increased Medicaid Payment for Primary Care Questions and Answers

Today CMS is pleased to announce the release of important information for states on the
implementation of the Affordable Care Act’s provisions to raise payments for services furnished
by certain primary care physicians in calendar years 2013 and 2014.
Since the publication of the final rule on November 6, 2012, CMS has received questions from
states and other stakeholders about this provision. CMS has developed two Question and
Answer documents to address many of the questions we have received to date, one document
related to fee-for-service implementation issues and a second on managed care delivery system
implementation issues. We hope this information will be helpful.
The Questions and Answers may be accessed at: http://www.medicaid.gov/State-ResourceCenter/Frequently-Asked-Questions/CMCS-Ask-Questions.html
Under the provisions of the regulation, states are required to amend their Medicaid state plans to
increase payment rates; therefore, CMS has issued a state plan preprint for this purpose. The
preprint “Reimbursement Template -Physician Services, Increased Primary Care Service
Payment 42 CFR 447.405, 447.410, 447.415,” may be accessed
at: http://www.medicaid.gov/AffordableCareAct/Provisions/Provider-Payments.html

